Citation Nr: 0007694	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-08 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
bilateral eye surgery, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease with emphysema, bronchitis, and 
asthma, for the period from October 1, 1993, to December 10, 
1996.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from May 1973 to 
September 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) from a March 1994 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  The claim was subsequently 
transferred to the Winston-Salem, North Carolina, RO.  


REMAND

By means of a rating decision dated in March 1994, the 
appellant was awarded service connection for chronic 
obstructive pulmonary disease (COPD) with emphysema and 
asthma, trichiasis, and hemorrhoids, all of which were rated 
noncompensable.  Service connection for endometriosis was 
denied at that time.  Notice of this rating decision was sent 
to the appellant in March 1994.  She submitted a timely (in 
January 1995) notice of disagreement with that decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  A statement of the 
case (SOC) was issued on April 13, 1995.  In May 1995, she 
submitted a statement in which she stated that she was in 
receipt of the SOC "in order that [she] may study it over 
with the distinct intention of appealing [the RO's] decisions 
made in [her] compensation claim."  She then stated that 
before furnishing "the 1-9 for the appeal, [she] wish[ed] to 
be scheduled for a [personal hearing] in Winston Salem in 
connection with this claim."  Subsequently, during a hearing 
held on June 28, 1995, she testified as to the nature and 
severity of the disabilities of the lungs and eyes, and 
withdrew her appeal of all other claims other than the matter 
of increased ratings for the lung and eye conditions.  On 
this same day, she submitted a VA Form 9, in which she asked 
that her testimony be used as the basis of her formal appeal.

It is noted that subsequent to this hearing, the RO awarded 
the appellant a 10 percent rating for the disability of the 
lungs, and a 10 percent rating for the bilateral eye 
disability, effective from October 1, 1993.  The issues of 
entitlement to increased ratings for the lung and eye 
disabilities were not certified to the Board at that time.

By means of a rating decision dated in February 1996, the RO 
increased the disability rating for the appellant's lung 
condition to 60 percent disabling, effective from October 30, 
1995.  A rating decision dated in November 1997 increased the 
rating for her lung condition to 100 percent disabling, 
effective from December 10, 1996.  In a statement dated in 
December 1997, she indicated that she was entitled to a 100 
percent disability rating effective from an earlier date.  
The RO then certified to the Board the issue of entitlement 
to an earlier effective date for assignment of a 100 percent 
evaluation for the lung disability.

The record indicates that in May 1995, the appellant filed a 
substantive appeal of the claims addressed in the initial 
(March 1994) rating decision.  In particular, the Board finds 
that the appellant's May 1995 statement, in which she 
expressed her intention to appeal the RO's decision on her 
claims for compensation, should be considered her substantive 
appeal with regard to the claims addressed in the March 1994 
rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
This appeal was timely; therefore, the Board concludes that 
the appellant perfected a timely appeal of the issues 
addressed in the March 1994 rating decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  However, all claims addressed in 
the March 1994 rating decision, other than the claims of 
entitlement to increased ratings for the lung and eye 
disabilities, were withdrawn during the June 1995 hearing.  
38 C.F.R. § 20.204; see, generally, Tomlin v. Brown, 5 
Vet. App. 355 (1993) (hearing testimony before the RO, when 
reduced to writing, can constitute a notice of disagreement).  
Since the matter of entitlement to an earlier effective date 
for the increased (100 percent) rating is incorporated, in 
this case, in the issue of entitlement to an increased rating 
for the lung condition, the issues listed on the title page 
are the only issues currently before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits are awarded).

Service medical records indicate that the appellant underwent 
a surgical procedure of the eyelids (specific name of 
procedure is illegible) in December 1984.  During a hearing 
held in June 1995, she stated that her "left eye was 
mutilating [sic.] when they put the stitches in.  It didn't 
heal correctly.  So [she has] the scarring from that with the 
puffiness and everything."  See transcript of hearing, page 
7.  She also reported loss of eyelashes and blocking of the 
lacrimal gland as a result of the disability of her eyes.  A 
report of a VA examination, dated in December 1993, indicates 
that the upper lids showed irregular lash placement.  She was 
diagnosed with residuals of upper eyelid surgery for 
trichiasis with poor results.  The examiner did not state 
whether there were any visible scars.  The Board finds that 
prior to further consideration of this matter, it is 
necessary that an additional VA examination be conducted to 
address all residuals of the service-connected eye 
disability, and to specifically describe any visible scars on 
the eyelids.  See Arms v. West, 12 Vet. App. 188, 198 (1999) 
(lay observation is competent to identify the existence of a 
scar disability). 

The evidence also shows that a report of a VA examination, 
dated in January 1994, noted that pulmonary function tests 
had been ordered.  However, the results of such tests are not 
associated with the claims file.  In addition, a Social 
Security Administration (SSA) award letter, received by VA in 
November 1995, indicates that the appellant was found to be 
disabled (for SSA purposes) as of February 1995.  The award 
letter states that in deciding the claim, SSA considered, 
among others, a VA report dated April 6, 1995 (it is unclear 
whether this is a medical report), and an August 29, 1995, 
"consultative" examination conducted by Dr. R.F.  The Board 
finds that, prior to further consideration of this matter, 
the RO should ensure that these documents are obtained and 
associated with the claims file.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the appellant 
with VA examination(s) to determine the 
nature and severity of her bilateral eye 
disability.  The examiner is requested to 
record all of the appellant's complaints 
and symptoms associated with the service 
connected disability of trichiasis, to 
include any condition of the lacrimal 
gland.  It is also requested that the 
examiner describe any visible scars on 
the eyelids.  If there are any visible 
scars, pictures of such scars should be 
taken and associated with the claims 
file.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination report(s).  

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  See 38 C.F.R. § 3.655.

3.  The RO should take the necessary 
steps to obtain all VA medical records 
beginning from the date of the 
appellant's separation from service 
through December 1996.  The RO should 
make a specific attempt to obtain the 
result of any pulmonary function tests 
that were ordered (and presumably 
performed) in January 1994.  

4.  The RO should take the necessary 
steps to obtain the appellant's SSA 
records and associate them with the 
claims file.  

5.  Once the above has been accomplished, 
the RO should readjudicate the claims on 
appeal, giving consideration to all 
applicable statutes, regulations, and 
rating criteria. 

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, following the usual appellate 
procedures, the claim should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




